TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 13, 2014



                                     NO. 03-12-00729-CV


                                  Meridian Grace, Appellant

                                                v.

                 Jessica Stapher Thompson and Marc Thompson, Appellees




     APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
  AFFIRMED IN PART; REFORMED AND, AS REFORMED, AFFIRMED IN PART;
     REVERSED AND REMANDED IN PART -- OPINION BY JUSTICE FIELD
      CONCURRING AND DISSENTING OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the county court on October 8, 2012. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the county court’s judgment. Therefore, the Court reverses the portion of the county court’s

judgment awarding treble damages and remands that portion of the judgment to the county court

for further proceedings; reforms the portion of the county court’s judgment awarding appellees

$2,350 as a return of their security deposit instead of $2,850 and, as reformed, affirms the county

court’s judgment on that claim; and affirms the county court’s judgment in all other respects.

Each party shall pay the costs of appeal incurred by that party, both in this Court and the court

below.